BURGESS, Justice,
dissenting.
I respectfully dissent. The majority does not adequately address nor correctly resolve the questions raised by the trial court’s modification of the jury verdict. The jury found the past and future medical expenses to be $10,000.00. The trial court modified this to $19,587.04. Appellant complains of this modification because she alleges there was a stipulation that the $19,587.04 was the reasonable and necessary amount for past medical expenses and therefore, there was no allowance for future medical expenses in the court’s modified judgment.
Appellee complains of the modification because the stipulation is not of record and therefore, the trial court erred in making any modification. The stipulation is before this court in the following manner:
(WHEREUPON, THE EXHIBITS TENDERED TO THE COURT REPORTER BY THE COUNSEL FOR THE PLAINTIFF WERE MARKED FOR IDENTIFICATION PURPOSES AS PLAINTIFF’S EXHIBIT 51 THROUGH PLAINTIFF’S EXHIBIT 58.)
(WHEREUPON, THERE WAS AN OFF THE RECORD DISCUSSION AT THE BENCH.)
THE COURT: Ladies and gentlemen, we will take a fifteen-minute recess. (WHEREUPON, THE COURT WAS IN RECESS.)
(WHEREUPON, THE COURT WAS RECONVENED AND THE FOLLOWING PROCEEDINGS WERE HAD, TO-WIT:) (WHEREUPON, COUNSEL FOR THE PLAINTIFF AND COUNSEL FOR THE DEFENDANT STIPULATED AS TO THE MEDICAL BILLS.)
Obviously, the trial court and the trial attorneys know a great deal more about this case than is apparent from the record before this court. If the stipulation is as alleged by appellant, then a new trial should have been granted. If it is as alleged by appellee, then no modification should have been made. In either event the trial court erred in making the modification. I would, therefore, in the interest of justice, reverse and remand the cause for a new trial.